PER CURIAM:
Appellant Monique Ransom was found guilty of murder in the second degree and armed criminal action, both under a theory of accomplice liability, following a jury trial in the Circuit Court of Jackson County. Ransom appeals, arguing that the trial court abused its discretion by admitting certain evidence and plainly erred by failing to properly instruct the jury. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 30.25(b).